Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2005/0282933 to Patel et al.
As to claims 1-4, Patel discloses an NCO-terminated prepolymer comprising the reaction product of aromatic or aliphatic diisocyanates, such as isophorone diisocyanate, trimethylhexamethylene diisocyanate, m-tetramethylxylylene diisocyanate, toluene diisocyanate, or diphenylmethane diisocyanate (0019) and a 36 carbon dimer acid polyol such as pripol 2033 (0026-0029, 0088).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2020/158360 to Kanda et al. in view of Structure-Property Relations in Polyurethanes to Szycher and U.S. Patent Pub. No. 2005/0282933 to Patel et al.
As to claim 5, Kanda discloses resin compositions comprising the reaction product of 16.0 grams of trimellitic anhydride (monoanhydride), 43.3 grams of a dianhydride, 95.2 grams of pripol 2033 (C-36 carbon containing polyol), and 83 grams of 4,4-diphenylmethane diisocyanate (0080-0081).  Kanda does not expressly disclose a pre-reaction of the Pripol-2033 polyol and the diisocyanate component.
However, the use of a prepolymer method is known in the urethane art.  This is supported by Szycher (pg. 51). At the time of filing it would have been obvious to a person of ordinary skill in the art to first react with the pripol 2033 component with 4,4-MDI to first prepare a NCO-terminated prepolymer because this two step method provides much greater control over toxicity, reactivity, structure, properties, processability, and finished product quality.  This is supported by Szycher (3.1.2.1, pg. 51).  Further, prepolymers prepared from polyisocyanates and pripol 2033 was known at the time of filing.  This is supported by Patel.  At the time of filing it would have been obvious to a person of oridinary skill in the art to first react pripol 2033 with the polyisocyanates as taught in Patel in the composition of Kanda to adjust viscosity, avoid shrinkage, and improve mechanical properties (0026).
As to claims 6-8, Kanda teaches amounts of each component that overlaps the claimed range (See examples).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to adjust the content of monoanhydride and dianhydride within the claimed amounts to provide excellent adhesivesness, solder heat resistance, and low dielectric properties (0022, 0025, 0027-0028). 
As to claims 10-11, Kanda discloses phenylenebis(trimellitate anhydride as a suitable dianhydride or pyromellitic acid dianhydride (0019).
As to claims 12-14, Kanda discloses the addition of 0 to 20 parts by weight of curing accelerators to the resin composition, such as m-phenylenediamine or diaminodiphenylsulfone (0047).
As to claims 15-16, Kanda discloses a laminate of a copper foil boned to at least one surface of an insulating plastic film by the polyimide urethane adhesive composition (0071).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2020/158360 to Kanda et al. in view of Structure-Property Relations in Polyurethanes to Szycher and U.S. Patent Pub. No. 2005/0282933 to Patel et al. that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 20070166559 to Tai et al.
As to claim 9, Kanda discloses resin compositions comprising the reaction product of 16.0 grams of trimellitic anhydride (monoanhydride), 43.3 grams of a dianhydride, 95.2 grams of pripol 2033 (C-36 carbon containing polyol), and 83 grams of 4,4-diphenylmethane diisocyanate (0080-0081).  
	Kanda does not teach the claimed monoanhydride.
	However, the use of monoanhydrides, such as phthalic anhydride, fumaric anhydride and maleic anhydride (0037). in amounts that range from 0.4 to 0.8 taking the total molar amount of acid component as 1 in polyamideimide resins was known at the time filing.  This is supported by Tai (Abstract).
	At the time of filing it would have been obvious to include the preferred monoanhydrides taught in Tai in the resin composition of Kanda because the monoanhydride when used in those amounts provides a resin prior to curing that exhibits an excellent solubility, processability, and handling characteristics; after curing exhibits excellent flame retardancy, solder heat resistance, and flexibility (0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763